DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 30 and 39 are objected to because of the following informalities:  
In line 7 of claim 30 applicant recites the phrase “a terminal”.  However, in line 1 applicant also claims a terminal.  While it is clear from the specification that the “terminal” in lines 1 and 7 are the same thing, the claim language should reflect that they are the same thing.  A more appropriate wording would be – the terminal – in line 7.
Similarly, in line 4 of claim 39 applicant recites the phrase “a terminal”.  However, in line 3 applicant also claims a terminal.  While it is clear from the specification that the “terminal” in lines 3 and 4 are the same thing, the claim language should reflect that they are the same thing.  A more appropriate wording would be – the terminal – in line 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kabasawa et al. (U.S. Publ. No. 2019/0331983).
Regarding claim 21, Kabasawa discloses a method and apparatus for improving camera shake correction accuracy.  More specifically and as it relates to the applciant’s claims, Kabasawa discloses a video image anti-shake method, comprising: turning on, by a terminal (camera, 100; see Figure 1 and paragraph 0061), a camera lens (taking lens group, 84; see Figure 2 and paragraph 0061), and photographing a video image by using the camera lens (see paragraph 0062 where a video image is captured by the image sensor, 85); detecting, by the terminal, shake on an X-axis, a Y-axis, and a Z-axis during photographing, wherein the Z-axis is an optical axis of the camera lens, the X-axis is an axis perpendicular to the Z-axis on a horizontal plane, and the Y-axis is an axis perpendicular to the Z-axis on a vertical plane (see paragraph 0064-0067 where camera shake on an X, Y, and Z axis is detected); and performing, by the terminal, anti-shake processing on the video image based on the shake on the X-axis, the Y-axis, and the Z-axis (see Figure 23 and paragraphs 0067, 0128 and 0201 where shake is corrected for), wherein the anti-shake processing comprises video image processing (see paragraph 0201 where video image processing can correct for the shake instead of using optical correction means).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 30 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kabasawa et al. (U.S. Publ. No. 2019/0331983) in view of Official Notice.
As for claim 30, Kabasawa discloses a method and apparatus for improving camera shake correction accuracy.  More specifically and as it relates to the applciant’s claims, Kabasawa discloses a terminal (camera, 100; see Figure 1 and paragraph 0061), comprising: a processor (controller, 83; see paragraphs 0061-0063), a display (display unit, 86; see paragraph 0062), a memory (storage device, 89, see paragraph 0062; or RAM/ROM, see paragraph 0140 and 0144), and a communications interface (release button, 82; see paragraph 0061; a release button can be broadly interpreted as a communication interface between the user and camera); and performs the method (see paragraphs 0140 and 0144) comprising: turning on, by the  terminal (camera, 100; see Figure 1 and paragraph 0061), a camera lens (taking lens group, 84; see Figure 2 and paragraph 0061), and photographing a video image by using the camera lens (see paragraph 0062 where a video image is captured by the image sensor, 85); detecting, by the terminal, shake on an X-axis, a Y-axis, and a Z-axis during photographing, wherein the Z-axis is an optical axis of the camera lens, the X-axis is an axis perpendicular to the Z-axis on a horizontal plane, and the Y-axis is an axis perpendicular to the Z-axis on a vertical plane (see paragraph 0064-0067 where camera shake on an X, Y, and Z axis is detected); and performing, by the terminal, anti-shake processing on the video image based on the shake on the X-axis, the Y-axis, and the Z-axis (see Figure 23 and paragraphs 0067, 0128 and 0201 where shake is corrected for), wherein the anti-shake processing comprises video image processing (see paragraph 0201 where video image processing can correct for the shake instead of using optical correction means).
Kabasawa, however, fails to specifically disclose that the memory is configured to store a computer execution instruction, and when the terminal is run, the processor executes the computer execution instruction stored in the memory, so that the terminal performs the claimed method.  Kabasawa discloses a memory storing instructions for operating a CPU of the signal processor, 20, (see paragraphs 0140 and 0144), but fails to disclose that the entire device is operated using instructions stored in a memory, operated by the controller.  Official Notice is taken as to the fact that controllers of camera devices are commonly operated using instructions stored on a memory executed by the controller.  One of ordinary skill in the art would recognize the benefits of operating the controller of Kabasawa using a program stored on a memory – including the elimination of specialized hardware and the ability to easily change the operation of the device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kabasawa such that the controller is operated using instructions stored on the memory for the reasons stated above.
With regard to claim 39, Kabasawa discloses a method and apparatus for improving camera shake correction accuracy.  More specifically and as it relates to the applciant’s claims, Kabasawa discloses a video image anti-shake method, comprising: turning on, by a terminal (camera, 100; see Figure 1 and paragraph 0061), a camera lens (taking lens group, 84; see Figure 2 and paragraph 0061), and photographing a video image by using the camera lens (see paragraph 0062 where a video image is captured by the image sensor, 85); detecting, by the terminal, shake on an X-axis, a Y-axis, and a Z-axis during photographing, wherein the Z-axis is an optical axis of the camera lens, the X-axis is an axis perpendicular to the Z-axis on a horizontal plane, and the Y-axis is an axis perpendicular to the Z-axis on a vertical plane (see paragraph 0064-0067 where camera shake on an X, Y, and Z axis is detected); and performing, by the terminal, anti-shake processing on the video image based on the shake on the X-axis, the Y-axis, and the Z-axis (see Figure 23 and paragraphs 0067, 0128 and 0201 where shake is corrected for), wherein the anti-shake processing comprises video image processing (see paragraph 0201 where video image processing can correct for the shake instead of using optical correction means). Kabasawa also discloses a memory for storing instructions (89, see paragraph 0062; or RAM/ROM see paragraph 0140 and 0144) and a processor (controller, 83; see paragraphs 0061-0063) for controlling the device. 
Kabasawa, however, fails to specifically disclose that the memory is configured to store a computer execution instruction, and when the terminal is run, the processor executes the computer execution instruction stored in the memory, so that the terminal performs the claimed method.  Kabasawa discloses a memory storing instructions for operating a CPU of the signal processor, 20, (see paragraphs 0140 and 0144), but fails to disclose that the entire device is operated using instructions stored in a memory, operated by the controller.  Official Notice is taken as to the fact that controllers of camera devices are commonly operated using instructions stored on a memory executed by the controller.  One of ordinary skill in the art would recognize the benefits of operating the controller of Kabasawa using a program stored on a memory – including the elimination of specialized hardware and the ability to easily change the operation of the device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kabasawa such that the controller is operated using instructions stored on the memory for the reasons stated above.

Allowable Subject Matter
Claims 22-29, 31-39, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 22, 31, and 40, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest that if the object distance is greater than or equal to an object distance threshold, detecting, by the terminal, rotation shake on the X-axis, the Y-axis, and the Z-axis; or if the object distance 6International Application No. PC'/(N201 8/080357Attorney Docket No. 132100991JSPreliminary Amendmentis less than an object distance threshold, detecting, by the terminal, rotation shake on the X- axis, the Y-axis, and the Z-axis, and detecting, by the terminal, translational shake on the X- axis, the Y-axis, and the Z-axis.  The closest prior art (Takashi et al.; Japanese Publ. No. 2003-043540 A) discloses disabling shake correction during a close up photography based on an object distance based on rotational and translational shake; but fails to disclose the detection of rotational shake on X, Y, and Z axis when object distance is less than an object distance threshold and detecting rotational shake and translation shake in the X, Y, and Z axis if the object distance is more than the object distance threshold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        June 8, 2022